Citation Nr: 1516204	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-04 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Evaluation of mechanical lumbar spine disability, currently rated as 10 percent disabling.

2.  Evaluation of right shoulder acromioclavicular joint degenerative disease with inferior osteophyte and partial tear anterior superior labrum, currently rated as 20 percent disabling.

3.  Evaluation of follicular eczema, rated as noncompensable from July 24, 2007 to May 5, 2014, and as 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to June 1981, September 1997 to May 1998 and, January 2003 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and July 2008, and May 2014 rating decisions of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a disability rating in excess of 20 percent for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The mechanical lumbar spine disability has not been manifested by thoracolumbar forward flexion less than 60 degrees; a combined range of thoracolumbar motion less than 120 degrees; muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour; or incapacitating episodes of intervertebral disc syndrome.

2.  Prior to May 5, 2014, resolving all reasonable doubt in the Veteran's favor, follicular eczema covered more than 5 percent but less than 20 percent of the Veteran's whole body, and required intermittent systemic therapy.  

3.  For the entire appeal period, follicular eczema did not cover more than 20 percent of the exposed or whole body and systemic therapy did not exceed 6 weeks in a 12 month period.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the mechanical lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for an evaluation of 10 percent for follicular eczema are met prior to May 5, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7806 (2014).

3.  The criteria for entitlement to an evaluation in excess of 10 percent for follicular eczema have not been met at any time during the course of the appeal.  U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in September 2007 fully satisfied the duty to notify provisions for the underlying service connection claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claims stem from a disagreement with the initial disability rating assigned upon granting service connection.  In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for these disabilities has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national veterans service organization (VSO) and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of increased ratings.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations most recently in May 2014.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the May 2014 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir.


Legal Criteria and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A. Lumbar Spine

The general rating formula for diseases and injuries of the spine is as follows:

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): VA evaluates any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2014).

The rating schedule further provides that an intervertebral disc syndrome (preoperatively or postoperatively) is rated under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 60 percent is in order for an Intervertebral Disc Syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is assigned when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Finally, a 10 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.


A May 2006 examination of the Veteran's musculoskeletal system reveals that his posture and gait were within normal limits and he did not require an assistive device for ambulation.  

At the December 2007 VA examination, the Veteran reported he was receiving physical therapy and was receiving steroid injections for his back pain.  The Veteran denied a history of urinary incontinence, urinary urgency, urinary retention, urinary frequency, nocturia, fecal incontinence, numbness, paresthesias, leg or foot weakness, or unsteadiness.  The Veteran endorsed a dull mild pain of a frequency of 1 to 6 days a week and lasting hours.  He denied any radiation of pain.  He reported flare-ups every 2 to 3 weeks lasting hours which were precipitated by walking and running.  He is unable to walk more than a few yards and uses two crutches and a walker.  At the time of the examination, the Veteran refused to do a range of motion testing for the lumbar spine as he feared a flare up of his spine.  X-rays of the lumbar spine were unremarkable.   However, there was no spinal spasm, muscle atrophy, or guarding.  He had normal spinal posture.  

In a May 2008 rating decision, the RO granted service connection for mechanical lumbar spine disability effective July 24, 2007, and assigned a 10 percent disability rating under Diagnostic Code 5237 (lumbosacral or cervical strain) effective that same date.

At a May 2014 VA examination the Veteran reported severe back pain since 2006.  The pain is right sided and sharp in nature.  It fluctuates between a 4 and 10 in severity.  He reported flare-ups 6 times a year lasting 2 to 3 days which make it hard for him to get out of bed and makes it unable to work.  The range of motion in the lumbar spine was as follows: forward flexion was to 70 degrees with pain at 60 degrees, extension was to 10 degrees with pain at 10 degrees, lateral flexion was to 15 degrees with pain bilaterally with pain at 15 degrees bilaterally, and rotation was to 15 degrees with pain bilaterally with pain at 15 degrees bilaterally.  The combined range of thoracolumbar motion was 140 degrees without considering pain and 130 with consideration of pain.  After repetitive use there was no change in range of motion except for forward flexion which increased to up to 75 degrees.  Functional loss was noted to include pain on movement and reduced motion.  Muscle spasms were noted, but muscle strength was noted to be normal.  Reflex and sensory examination were normal.  There was no radiculopathy or other neurological deficit, and there was no intervertebral disc syndrome.  He denied the need for any assistive devices.  The Veteran was noted the Veteran's ability to walk and sit or stand, were not restricted.  The examiner noted that during flare-ups, the Veteran would likely have little functional range of motion; he would have difficulty, but would be able to take care of bowel, bladder and bathing functionality; and, he would have difficulty getting dressed, driving, and sitting or standing for more than brief periods.  .

Additional VA and private treatment records show that the Veteran was periodically seen for complaints of back pain.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. §§ 4.40, 4.45, and 4.59 regarding the lumbar spine disability.  The only range of motions of the lumbar spine of record are those of the May 2014 VA examination, where there was pain at the end of each range of motion: pain at 60 degrees of forward flexion, 10 degrees of extension, 15 degrees of rotation bilaterally, and 15 degrees of lateral flexion bilaterally.  The Veteran did not exhibit any additional loss due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive-motion testing.  In fact, and interestingly, repetitive use increased his forward flexion range of motion to 75 degrees.  Range of motion during flare-ups could not be estimated; the examiner did explain there would be difficulty moving and conducting many of the activities of daily living.  However, even with consideration of pain on motion, less movement than normal, and flare-ups, there is no sufficient evidence based on the findings to warrant a higher rating than the currently assigned 10 percent pursuant to the holding in DeLuca and 38 C.F.R. §§ 4.40 , 4.45, and 4.59 for the lumbar spine disability.

In sum, the weight of evidence shows that at no point during the appeal period has the mechanical lumbar spine disability been manifested by thoracolumbar forward flexion no greater than 60 degrees; a combined range of thoracolumbar motion no greater than 120 degrees; muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour; or incapacitating episodes of intervertebral disc syndrome.  Accordingly, a rating in excess of 10 percent is not warranted.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The record does not show that the Veteran has any neurological impairment including radiculopathy as a result of his service connected low back disability.  On the contrary, the most recent VA examination report specifically notes that there was no radiculopathy or neurologic abnormality of the thoracolumbar spine.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected lumbar spine myofascial syndrome are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - some limitation of motion and no incapacitating episodes of intervertebral disc syndrome - with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture. 

As to employment impairment, the December 2007 VA examiner stated that the Veteran was on medical leave; the May 2014 VA examination noted the Veteran was unemployed and that his ability to work was limited by his ability to lifting no more than 10 pounds repeatedly and no more than 30 pounds at a time, but his ability to walk and sit were not limited.  The Board notes that the currently assigned rating considers the minimal limitations on his ability to work.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In adjudicating the Veteran's claim for an increased rating for mechanical lumbar spine disability, the Board observes that the evidence of record does not show, and the claimant has not asserted, that his lumbar spine disability rendered him unable to maintain substantially gainful employment.  While the December 2007 VA examination report reflects that the Veteran was currently on medical leave, the same was not attributed to the lumbar spine disability.  While the May 2014 VA spine examination reflects that the Veteran was currently unemployed, the same was not attributed to his lumbar spine disability.  Accordingly, the Board concludes that the issue of total rating based on unemployability due to service-connected disability (TDIU) has not been raised in this case with regard to the claim for an increased rating for lumbar spine myofascial syndrome.

B.  Eczema

For eczema or dermatitis, a noncompensable evaluation is warranted when less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy was required during the past 12-month period.  A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body is affected; or at least 5 percent but less than 20 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is warranted when 20 to 40 percent of the entire body is affected; 20 to 40 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Eczema or dermatitis can also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a July 2008 rating decision, the RO granted service connection for follicular eczema, claimed as tinea versicolor, effective July 24, 2007, and assigned a zero percent disability rating under Diagnostic Code 7806 effective that same date.  IN a May 2014 rating decision, the RO increased the disability rating to 10 percent effective May 5, 2014.  

At a May 2006 VA examination the Veteran reported itching and shedding with darkening of the skin.  He reported that the condition is in areas exposed to the sun to include the face.  He has been using topical medication for treatment.  Physical examination showed tinea versicolor located on the forearms and back with hyperpigmentation of more than 6 square inches with no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture or limitation of motion.  The examiner noted that the skin lesion was 0 percent of exposed area and covers less than 10 percent of the whole body.      

At June 2008 VA examination the Veteran reported he gets bumps on the chest and arms which are itchy and seem to be worse in the summer.  He has tried topical steroids and has used oral antibiotics on and off.  Physical examination revealed post-inflammatory hyperpigmentation on the trunk and arm with very few active follicular-based papules on back.  The Veteran reported taking a pill and using a cream for treatment which he was given by an outside physician.  He did not recall the name of the pill or cream.

A July 2008 VA examination shows the Veteran reported he gets bumps on the chest and arms which are itchy and seem to be worse in the summer.  He has tried topical steroids and has used oral antibiotics on and off.  Currently, he is taking a pill and using a cream for treatment; however, he could not remember the names of the medications.  Physical examination showed post-inflammatory hyperpigmentation on the trunk and arms with very few active follicular-based papules on back.  The examiner noted the body surface involved was less than 5 percent.

At a May 2014 VA examination the Veteran was diagnosed with eczema: atopic dermatitis.  No disfigurement of the head, face or neck was noted.  He used oral hydrocortisone for the eczema more than 6 weeks but less than constantly.  Physical examination showed that the eczema and dermatitis covered at least 5 percent but less than 20 percent of the total exposed body area.  There was post inflammatory hyperpigmentation along the back of the legs, thighs and back.  There were no noted scars.  

In addition to the general diagnosis of follicular eczema for service connection has been granted, the medical evidence shows a diagnosis of a history of tinea versicolor diagnosed at the May 2006 VA examination and acne at the May 2014 VA examination.  Thus, in determining whether an increased rating is warranted for the service-connected eczema, it is incumbent upon the Board to identify, and disregard, any pathology associated with a nonservice-connected disorder.  The Board, however, is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the May 2014 clearly distinguished the symptomatology associated with acne from that of the eczema.  Moreover, the examiner stated that the findings associated with acne were provided for completeness.  However, the diagnosis of the tinea versicolor in May 2006 seems to be the same condition for which service connection was granted.  Moreover, the May 2014 examiner stated the diagnosis of eczema was a correction from the previous diagnosis.  Therefore, the Board will consider the findings in May 2006 to be related to the service connected disability of eczema. 

The Board notes the RO has assigned a staged rating with a noncompensable rating from July 24, 2007 to May 5, 2014, and a 10 percent disability rating thereafter.  Considering all of the evidence above, and resolving all doubt in the Veteran's favor, the Board finds that a uniform rating of 10 percent is warranted for the entire period on appeal.  

In order to warrant a 10 percent disability rating the evidence must show that the eczema involved at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of the exposed affected area; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  

At the May 2006 VA examination the VA examiner noted that the condition covered less than 10 percent of the whole body.  While this assessment is ambiguous as it can be less than 5 percent of the whole body, the Board will resolve the doubt in the Veteran's favor.  Indeed, the Board believes that if the percentage had been less than 5 percent, the VA examiner would have described it as coverage of less than 5 percent of the entire body.  By describing it as less than 10 percent of the entire body, it is possible that the percentage of the whole body covered is more than 5 percent.  Therefore resolving all doubt in the Veteran's favor, the Board finds that the May 2006 VA examination supports the finding that the eczema involved at least 5 percent but less than 20 percent of the entire body area needed for a 10 percent disability rating.

Similarly, the Board finds that the June and July 2008 also support findings consistent with a 10 percent disability rating.  Here too, resolving all doubt in the Veteran's favor, the Board finds that the findings at the examination support a conclusion that the Veteran needed intermittent systemic therapy.  Indeed, both examiners noted that the Veteran reported currently using a pill and topical cream for control of his symptoms.  While the names of the pill and cream were not available as the Veteran did not remember and it was provided by an outside physician, the Board will resolve all reasonable doubt in the Veteran's favor as to the need for intermittent systemic therapy.  

In sum, the Board finds that, upon resolving all reasonable doubt in the Veteran's favor, the evidence supports a 10 percent disability rating prior to May 5, 2014.  This now provides for a uniform rating for the entire appeal period.  Therefore, the remaining question is whether the Veteran is entitled to a disability rating in excess of 10 percent at any point during the appeal period.  

In this regard the Board notes that at no point during the appeal period has the evidence shown that more than 20 percent of the exposed or whole body was affected by the eczema.  Furthermore, at no point has the evidence shown the use of corticosteroids or immunosuppressive drugs for more than 6 weeks in a 12 month period.  Consequently, a rating in excess of 10 percent under Diagnostic Code 7806 is not warranted.  The Board has considered all other potentially applicable rating criteria and finds that no other rating criteria provide a basis on which to grant a disability rating in excess of 10 percent.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected eczema are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In sum, the Board finds that a 10 percent disability rating is warranted for the entire appeal period.  However, a rating in excess of 10 percent is not warranted.  

Finally, the Board notes that there is no evidence in the record that the Veteran has ever alleged that his eczema renders him unable to secure employment.  Therefore, the issue of TCIU has not been raised by the claim for an increased disability rating for eczema.


ORDER

Entitlement to a disability rating in excess of 10 percent for a mechanical lumbar spine disability is denied. 

Entitlement to a disability rating of 10 percent for follicular eczema prior to May 5, 2014 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for follicular eczema is denied.  


REMAND

The Veteran seeks an increased disability rating for his right shoulder disability.  Upon review of the evidence, the Board finds that additional development is needed prior to deciding the claim.  

At the most VA examination of May 2014, the Veteran reported pain that waxes and wanes.  He also reported lifting ability restricted to 10 pounds.  Range of motion was flexion and abduction to 170 degrees, external rotation to 70 degrees and internal rotation to 60 degrees.  The examiner stated that repetitive use testing was not able to be performed as the Veteran was in too much pain during the exam.  The examiner noted that repetitive use is likely to set off a flare of pain and the Veteran has reported that during a flare up, he has pain that is so severe that the right arm is rendered useless.  The Board finds that the examination is unclear and does not allow for a proper assessment of the Veteran's disability.

Indeed, it is unclear from the examination whether the Veteran was in the middle of a flare up during the examination or whether his condition and pain level were his usual everyday condition.  While the Veteran reported pain that waxes and wanes, the level of severity of the pain was not reported.  While it was noted that the Veteran stated he could not use his arm during flare up due to the pain, there was no notation as to the frequency or duration of the flare ups.  Repetitive motion was noted not to be able to be tested, yet the examiner stated that he was unable to stimulate the condition of a flare up.  Moreover, while pain on motion was noted, the examiner did not provide at what point during the range of motion reported was pain first noted.  In all, the Board finds the exam to be somewhat inconsistent and lacking adequate findings upon which to properly assess the severity of the Veteran's disability.  Indeed, range of motion testing produced near normal flexion and abduction, yet no repetitive motion testing could be conducted.  No explanation was given to reconcile these findings.  Therefore, the Board finds that a new examination is needed prior to deciding the claim.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for an appropriate VA examination to determine the current level of severity of his service connected right shoulder disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should address the following: 

(a) Range of motion testing should be conducted on the right shoulder, and the examiner should note the point at which the Veteran experiences pain, if applicable.  

(b)  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  

If so, the examiner should indicate the extent of such loss of function, in degrees.  

(c) The Veteran reported flare-ups in symptoms, such as pain; the examiner should estimate any additional functional loss during flare-ups, expressed in degrees.  If flare ups are not reported at the next examination, the examiner must still estimate the functional impact of those reported in 2014.

If the requested opinions cannot be provided without resort to speculation, the examiner should explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


